ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_09_FR.txt. 150

OPINION DISSIDENTE DE M. PETRÉN

En regrettant d’avoir eu à voter contre l'arrêt, je dois y joindre la
présente opinion dissidente.

La raison principale pour laquelle je n’ai pas été à même de voter en
faveur de l'arrêt est l'interprétation extensive donnée par la Cour à l’accord
conclu entre les Parties par leur échange de notes de 1961, lequel cons-
titue le seul fondement de la compétence de la Cour pour connaître de
la présente affaire. A cet égard, je suis, ainsi que mon collègue M. Ignacio-
Pinto, du même avis que nos collègues MM. Gros et Onyeama dans leurs
opinions dissidentes, auxquelles je puis donc me référer. Qu'il me suffise
de dire que la seule question sur laquelle l’accord de 1961 autorise la
Cour à se prononcer est celle de savoir si une mesure par laquelle PIslande
étend sa zone de compétence exclusive en matière de pêcheries au-delà
d’une distance de 12 milles marins à partir des lignes de base des eaux
territoriales est fondée en droit international. Certains passages de l’arrêt
semblent participer de la conception selon laquelle l'élargissement
contesté de la zone de pêche de l'Islande de 12 à 50 milles serait sans
fondement en droit international. Ainsi le paragraphe 53 de l'arrêt, après
avoir fait allusion aux tendances actuelles d’un certain nombre d'Etats
à élargir leurs zones de pêche au-delà de 12 milles, se termine par la
constatation que «la Cour, en tant que tribunal, ne saurait rendre de
décision sub specie legis ferendae, ni énoncer le droit avant que le législa-
teur l’ait édicté ». Plus clairement encore le paragraphe 67 reflète la même
manière de voir, car il y est dit que «les mesures unilatérales adoptées par
l'Islande violent ... le principe consacré par l’article 2 de la Convention de
Genève de 1958 sur la haute mer», ce qui suppose que les eaux situées
entre 12 et 50 milles ne fassent pas partie de la zone islandaise de pêche.
Néanmoins le dispositif de l’arrêt se borne à déclarer, en son premier
alinéa, que le règlement promulgué par le Gouvernement islandais au
sujet des limites de pêche n’est pas opposable au Royaume-Uni et il
résulte des paragraphes qui précèdent immédiatement le dispositif que
cette constatation s’appuie sur des considérations d’un tout autre ordre
que la conformité de l’élargissement de la zone de pêche de l'Islande avec
le droit international. Le raisonnement qui aboutit au dispositif de l'arrêt
consiste à déclarer qu’il existe, au-delà de 12 milles, des droits de pêche
historiques revenant au Royaume-Uni et interdisant à l'Islande de lui
opposer l'extension de sa zone de pêche. A quoi la Cour ajoute que
l'Islande jouit, comme Etat riverain, de droits préférentiels dans les eaux
adjacentes à la limite des 12 milles et que les deux Parties ont l’obligation
de négocier pour établir un juste équilibre entre ces deux catégories de
droits.

151
151 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

Bref le dispositif ne donne aucune réponse à la question primordiale
que pose la première conclusion du Gouvernement britannique et qui est
de savoir si l'extension contestée de la zone de pêche de l'Islande est
fondée en droit international ou non. Le Gouvernement britannique
s'entend seulement dire que le Royaume-Uni possède des droits histori-
ques dans des eaux dont le dispositif de l’arrêt ne précise pas si elles font
partie de la zone de pêche de l'Islande ou lui sont adjacentes. Il me semble
que les Parties étaient d’autant plus fondées à être éclairées sur ce point
que, comme la Cour l’admet elle-même au paragraphe 69 de l’arrêt, les
droits historiques dont un Etat non riverain peut se réclamer à l’intérieur
de la zone de pêche d’un Etat riverain sont destinés à avoir la vie moins
longue que ceux qui s'appliquent aux eaux adjacentes. En outre il est
évident que l’on ne saurait parler des droits préférentiels de l'Etat riverain
qu’en dehors de la zone de pêche où cet Etat jouit d’une compétence en
principe exclusive.

L'absence de réponse à la question de la conformité de l’élargissement
de la zone islandaise de pêche avec le droit international, laisse dans
l'arrêt un vide d'autant plus frappant que c’est la première conclusion du
Royaume-Uni qui pose le problème. Il est vrai qu’une question posée par
un membre de la Cour a amené le conseil du Royaume-Uni à déclarer au
cours de la procédure orale que les deuxième et troisième conclusions du
Royaume-Uni pouvaient être examinées séparément de la première et
qu'il était par conséquent loisible à la Cour de statuer sur les deuxième
et troisième conclusions sans statuer sur la première. Cela ne signifie
toutefois pas que la première conclusion ait été retirée et ne lui enlève en
rien son caractère primordial pour la présente affaire, vu la position prise
par l'Islande en élargissant sa zone de pêche.

Même si le Royaume-Uni avait retiré sa première conclusion au cours
de la procédure orale, cela n’aurait pas dispensé la Cour de se prononcer
sur la conformité de l'élargissement actuel de la zone islandaise de pêche
avec le droit international car l'Islande, qui a constamment fait valoir que
cette mesure est fondée en droit international, n’a pas consenti à ce que
la Cour n’examine pas la validité de cette thèse. Les deux Parties étaient
donc fondées à s'attendre à ce que la Cour se prononce là-dessus.

Si la documentation mise à la disposition de la Cour montre que le
différend concerne la largeur de la zone de pêche que l'Islande est fondée
à revendiquer, en revanche rien n’indique que les Parties soient en dés-
accord au sujet des principes d’après lesquels il faudrait régler, dans des
eaux adjacentes à la zone de pêche et dans un cadre de mesures agréées
de conservation, les relations entre les droits préférentiels de l'Islande
comme Etat riverain et les droits d’autres Etats dont les navires pêchent
dans la même région. I] n’est aucunement certain que l'intervention de la
Cour soit nécessaire pour aider les Parties à régler leurs relations en
matière de pêcheries une fois que la limite de la zone de pêche revenant
à l'Islande aura été fixée. Les difficultés actuelles sont causées par le récent

152
152 COMPETENCE PÊCHERIES (OP. DISS. PETREN)

élargissement de la zone de péche et sa contestation par le Royaume-Uni.

Par ailleurs, je considère que l’accord conclu entre les Parties en 1961
ne donne pas compétence a la Cour pour se prononcer sur les droits
préférentiels ou historiques pouvant exister dans les eaux adjacentes a la
zone de pêche de l'Islande. Je ne saurais donc me rallier à la manière de
voir développée par la Cour aux paragraphes 65 et 67 de l’arrét, selon
lesquels l'accord conclu en 1961 entre les Parties aurait reconnu l’existence
des droits historiques du Royaume-Uni, conférant ainsi un titre au
Royaume-Uni et une compétence à la Cour. Au paragraphe 69, la Cour
croit même pouvoir attribuer à ces droits une pérennité égale à celle des
droits de l'Islande. Or rien n’est dit, dans les parties dispositives de
Péchange de notes de 1961, d’une reconnaisance des droits historiques du
Royaume-Uni dans les eaux adjacentes à la zone de pêche de 12 milles
revenant à l’Islande. Bien qu'il soit permis de supposer, comme le fait
le paragraphe 65 de l'arrêt, que c'est par égard pour les intérêts du
Royaume-Uni que l'Islande s’est engagée à lui notifier six mois à l'avance
toute nouvelle mesure d’extension de ses limites de pêche, on ne saurait,
à mes yeux, dire que la reconnaissance des droits historiques du Royaume-
Uni dans la zone aujourd’hui contestée fasse l’objet de l'accord de 1961,
où ils ne sont pas même mentionnés. Qu’en attendant l’arrêt définitif la
Cour ait indiqué des mesures conservatoires limitant {es prises britan-
niques dans les eaux contestées ne saurait évidemment signifier qu’elle se
considérait comme compétente pour ordonner aussi de telles mesures
dans son arrêt définitif. Quel autre type de mesures conservatoires
paraitrait plus naturel en attendant un arrêt fixant la largeur d'une zone
de pêche? L’argument que le paragraphe 46 de l’arrêt cherche à tirer du
paragraphe 12 de l’ordonnance du 17 août 1972 me semble reposer sur
une fausse interprétation de celui-ci. Si la Cour avait trouvé que l’exten-
sion de la zone de pêche de l'Islande était en soi conforme au droit inter-
national en vigueur, la question du sort à réserver aux intérêts éventuels
du Royaume-Uni à l'intérieur de cette zone, par exemple sous la forme
d'une période d'adaptation, aurait pu se poser comme une question
annexe demandant une réponse de la Cour. Mais que la Cour, sans
trancher d'abord la question de la limite de la zone islandaise de pêche,
s'attaque à des questions concernant certains droits historiques du
Royaume-Uni et des mesures conservatoires, cela est sans aucun fonde-
ment dans l'accord de 1961.

En ne tranchant pas la question primordiale soumise à la Cour en la
présente affaire, l'arrêt passe également à côté de la question de savoir si
l'accord de 1961 interdit à l'Islande de mettre en vigueur une mesure
d'extension de sa zone de pêche sans attendre l'arrêt de la Cour, une fois
celle-ci saisie par le Royaume-Uni. Dans l’affirmative, il se pourrait que
la mise à exécution d'une mesure d'extension de la zone islandaise de
pêche constitue une infraction à l'obligation d'attendre que la Cour se
prononce, sans que la mesure elle-même soit contraire au droit de la mer.
Serait-elle alors tout de même inopposable au Royaume-Uni? Le contenu
du compte rendu britannique des négociations ayant abouti à l'accord de

153
153 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

1961 me semble plutôt indiquer que la seule garantie contre la mise en
application immédiate d’un nouvel élargissement de la zone islandaise de
pêche que l'accord offre au Royaume-Uni soit le préavis de six mois.
Celui-ci est évidemment destiné à permettre au Royaume-Uni de saisir
la Cour à temps pour qu'elle puisse indiquer des mesures conservatoires
avant l’entrée en vigueur de la mesure d’élargissement contestée. Ainsi la
protection immédiate des intérêts du Royaume-Uni dépendrait de
l'appréciation de la situation par la Cour et de l'effet obligatoire ou non
à attribuer aux mesures conservatoires.

Depuis des années, l'Islande poursuit une politique conséquente visant
à l'élargissement progressif de sa zone de pêche. Cette politique est à
l'unisson des tendances analogues, signalées au paragraphe 53 de l'arrêt,
qui se sont fait jour un peu partout ces dernières années et dont les
travaux préparatoires de la troisième Conférence sur le droit de la mer,
ainsi que les déclarations déjà faites au cours de celle-ci par de nombreux
gouvernements, montrent bien l'importance actuelle. L'Islande a cru
pouvoir se prévaloir de l’évolution du droit coutumier vers la recon-
naissance de zones de pêche élargies. Que l'Islande se soit trompée ou
non à cet égard, il reste à savoir si, en appliquant l'extension de sa zone
de pêche envers le Royaume-Uni sans attendre un arrêt de la Cour, elle
s’est rendue coupable d’une infraction à l'accord de 1961 suffisante en soi
pour rendre la mesure d’élargissement de la zone de pêche inopposable
au Royaume-Uni. Répondre positivement pourrait aboutir à empêcher
pendant de longues années de procédure que l'Islande bénéficie, à l'instar
d’autres Etats riverains, d’une évolution du droit coutumier en sa faveur.
La présente affaire en offrirait un exemple, au cas où il faudrait en fin de
compte constater que l'Islande était fondée à élargir sa zone de pêche.

La question de l'étendue, dans le temps, des effets de la clause juridic-
tionnelle de l’accord de 1961 a cependant plusieurs aspects. Ainsi l’on
pourrait se demander si cette clause, conçue en vue de la prochaine
étape, déjà attendue, de l’élargissement de la zone islandaise de pêche,
était destinée à limiter la liberté d'action du Gouvernement islandais tant
que l’accord de 1961 resterait en vigueur et à permettre ainsi des actions
multiples. Les circonstances dans lesquelles l'accord a été conclu ne me
semblent pas indiquer que telle ait été l’intention du Gouvernement
islandais. Même dans l’optique du présent arrêt, le problème de la durée
des effets de la clause juridictionnelle de l'accord de 1961 n'est pas absent.
Il se pose notamment à propos des négociations dont l'arrêt impose
Pobligation aux Parties, car celles-ci me semblent en droit de savoir si la
Cour se considérerait comme compétente pour continuer à connaître de
leur différend au cas où les négociations n'auraient pas lieu ou n’abouti-
raient pas. Quelle sera, par exemple, la situation si le différend n’est pas
réglé avant l'expiration de l'accord provisoire entre les Parties (13 no-
vembre 1975)? Est-ce que le présent arrêt aurait alors pour conséquence
d'interdire à l’Islande de procéder, sans attendre un nouvel arrêt de la

154
154 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

Cour et avec effet envers le Royaume-Uni, à l’élargissement de limites
auquel elle aurait droit en raison de l’évolution du droit international?

Une analyse de l'interprétation de l’accord de 1961 sur laquelle l'arrêt
est fondé me semble livrer la réponse à la question de savoir si la Cour
pourrait exercer à nouveau sa compétence, au cas où les négociations
qui doivent se dérouler en vertu de l’arrêt n’aboutiraient pas.

Sans trancher la question de la conformité avec le droit international
du récent élargissement de la zone islandaise de pêche, la Cour déclare
qu’il est inopposable au Royaume-Uni à cause des droits historiques de
celui-ci et qu'il faut établir, dans un cadre de mesures agréées de conser-
vation, un régime d’équilibre entre ces droits historiques et les droits
préférentiels de l'Islande comme Etat riverain. La Cour se considère
donc comme compétente pour se prononcer sur des questions de droits
préférentiels et historiques ainsi que sur des questions de mesures de
conservation dans les eaux contestées, indépendamment de tout examen
du fondement, en droit international, d’un élargissement de la zone de
pêche de l'Islande. En même temps, la Cour crée pour les Parties une
obligation d'engager des négociations sur ces points en tenant compte
d’une série de recommandations énoncées par l'arrêt. Or ce sont là des
matières qui, s’il s’agit d’eaux situées en dehors des zones de pêche des
Etats riverains, exigent par leur nature même d’être réglées sur un plan
multilatéral avec la participation de tous les Etats dont les intérêts sont
en jeu. Des instruments internationaux prévoient des procédures à cet
effet sans envisager la saisine de la Cour. En ce qui concerne l'Atlantique
du nord-est, il n’y a, en dehors du Royaume-Uni, que la République
fédérale d'Allemagne qui ait manifesté le désir de voir la Cour s'occuper
de telles questions mais, en décidant de ne pas joindre les affaires parallèles
introduites par ces deux Etats, la Cour s’est privée de la possibilité
d'ordonner des négociations communes entre eux et l'Islande.

La Cour a constaté, dans son arrêt du 2 février 1973, que l’accord est
toujours en vigueur. L’Islande sera sans doute portée à maintenir l’élar-
gissement de sa zone de pêche, puisque la Cour ne le déclare illicite qu'à
l'égard du Royaume-Uni, ainsi qu'à l'égard de la République fédérale
par l’arrêt rendu dans l’autre affaire. Il faut donc prévoir la possibilité de
nouveaux différends entre les Parties au sujet de l’exercice de leurs droits
dans la zone comprise entre 12 et 50 milles. Il se peut aussi que des
différends surgissent entre les Parties concernant l'interprétation ou
l'application des directives de la Cour pour les négociations qu’elle
ordonne. Comme l'arrêt montre que la Cour, en croyant pouvoir laisser
de côté la question de la conformité de l’élargissement de la zone islan-
daise de pêche avec le droit international, se considère comme compétente
pour connaître des questions de droits de pêche et de mesures de conser-
vation à l'extérieur de la zone des 12 milles, il faut évidemment conclure
que le système de l'arrêt implique que la Cour pourra être saisie des

155
155 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

différends en série auxquels la situation créée par l'arrêt donnerait
naissance.

A la lumière des considérations qui précèdent, j'estime que, par le
présent arrêt, la Cour a largement dépassé la compétence que lui confère
Paccord de 1961.

Tout en ne se prononçant pas sur les questions précitées, la Cour a
consacré une partie considérable de son arrêt aux effets, quant à la
présente procédure, de l’accord provisoire conclu entre les Parties le
13 novembre 1973. Sur ce point encore, je regrette de constater que mon
opinion ne coïncide pas avec celle de la Cour.

L'accord provisoire a été conclu par un échange de notes dont la
première est une communication du ministre des Affaires étrangères
d'Islande à l’ambassadeur du Royaume-Uni à Reykjavik énumérant les
conditions convenues de l’accord, tandis que la deuxième consiste en la
réponse de-l’ambassadeur acceptant le contenu de l’accord au nom du
Royaume-Uni. Le ministre commence par constater que les arrangements
en question ont été élaborés au cours de conversations entre les deux
gouvernements en vue d’un accord provisoire sur les pêcheries dans la
zone contestée, en attendant un règlement du différend au fond et sans
préjudice de la position Juridique ni des droits de l’un ou l’autre gouver-
nement à cet égard. L’attitude négative de l'Islande vis-à-vis de la Cour
interdit de penser que le règlement envisagé par les Parties soit celui qui
résulterait d’un arrêt de la Cour. Cela ressort aussi du paragraphe 7 de
l'accord, selon lequel celui-ci sera valable deux ans à partir de la date de
l'échange de notes (13 novembre 1973). Même les plus pessimistes ne
pouvaient supposer que la présente affaire durerait devant la Cour
jusqu’au 13 novembre 1975. Il faut donc penser qu’en fixant ce délai les
Parties ont eu autre chose en vue. Que cela soit la troisième Conférence
diplomatique des Nations Unies sur le droit de la mer devant s'ouvrir le
22 juin 1974 ressort de diverses circonstances. Par exemple, le Royaume-
Uni a soutenu, au paragraphe 297 de son mémoire sur le fond du différend,
que IIslande, plutôt que de prendre unilatéralement une mesure d’exten-
sion de sa zone de pêche, aurait dû attendre l’issue de la conférence.

Dans ces conditions il paraît légitime de se demander si la poursuite de
la procédure devant la Cour pendant la période couverte par l'accord
provisoire est compatible avec celui-ci. Au Royaume-Uni, le Premier
ministre a déclaré à la Chambre des Communes que sa position devant
la Cour demeurait exactement la même qu’avant la conclusion de l'accord
provisoire et que cet accord avait été conclu sans préjudice de la cause de
l'une ou l’autre Partie. Il est donc évident que le Royaume-Uni n'inter-
prête pas l’accord provisoire comme impliquant que la procédure devant
la Cour doive être interrompue. En Islande, l’accord provisoire a fait

156
156 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

l’objet d’un débat à l’Althing le 12 novembre 1973. Comme on reprochait
au Premier ministre de n’avoir pas insisté pour que le Royaume-Uni se
désiste de son instance devant la Cour, il a fait valoir que cela aurait été
illogique de sa part, étant donné sa position à l'égard de l’échange de
notes de 1961 et à l'égard de la Cour. N’aurait-il pas eu l'air de recon-
naître la validité continue de l'échange de notes de 1961? (Alpingistidindi
Umrædur, 1973, p. 536.) Il en ressort que l'accord provisoire ignore la
procédure devant la Cour et ne saurait constituer un obstacle à ce que le
Royaume-Uni la poursuive. Cela ne veut cependant pas dire que l’accord
ne doive avoir aucun effet sur le prononcé de la Cour.

L'accord provisoire règle pour la période du 13 novembre 1973 au
13 novembre 1975 les conditions auxquelles les navires britanniques ont
le droit de pêcher dans la zone contestée. Il a été demandé au conseil du
Gouvernement britannique si cela réglait définitivement les relations des
deux Parties en ce qui concernait les pêcheries en cause pour la période
indiquée ou si la Cour pouvait remplacer cette réglementation par une
autre. La réponse a été que l’arrêt énoncerait les règles de droit inter-
national coutumier définissant les droits et obligations respectifs des
Parties entre elles. Toutefois cela ne voudrait pas dire que l’arrêt rempla-
cerait complètement et avec effet immédiat l’accord provisoire dans les
relations entre les Parties car, de la façon dont le Gouvernement britan-
nique voyait les choses, l'accord subsisterait comme traité en vigueur. De
toute façon, les Parties auraient l'obligation de régler en tout leurs rela-
tions conformément à l’arrêt dès que l’accord cesserait d’être en vigueur,
c'est-à-dire le 13 novembre 1975 ou à toute date antérieure dont les
Parties pourraient convenir. En revanche l'arrêt prendrait effet immédia-
tement dans la mesure où il aborderait des points laissés en dehors de
l'accord.

Ainsi le Gouvernement britannique a-t-il laissé entrevoir la possibilité
pour la Cour de régler avec effet immédiat certaines questions laissées en
dehors de l'accord provisoire. Mais il n’a pas indiqué en quoi consiste-
raient ces questions, qui devraient à la fois être englobées dans la requête
et avoir de l'importance pour la manière dant les navires de pêche
britanniques exercent leur activité dans la zone contestée. On a beau
confronter requête et accord provisoire, on ne voit pas de quelles ques-
tions il pourrait s’agir.

Il faut en conclure que l’accord provisoire a définitivement réglé les
conditions auxquelles les navires britanniques ont le droit de pêcher
dans la zone contestée entre les 13 novembre 1973 et 1975. Un arrêt tel
que celui que le Gouvernement britannique demande ne saurait donc
trouver d'application avant l'expiration de l'accord provisoire. Ce que le
Royaume-Uni demande à la Cour c’est de se prononcer sur le droit qui
aurait été applicable aux relations entre les Parties au cas où elles n’au-
raient pas conclu cet accord. Or l'essence de la fonction judiciaire est de
dire le droit entre les Parties tel qu'il existe et non de dire ce qu’aurait été
le droit si le droit qui existe n’avait pas existé. La conclusion de l'accord

157
157 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

provisoire a donc eu pour effet de rendre la requête du Royaume-Uni
sans objet pour ce qui est de la période couverte par l'accord.

Quant à la période qui s’ouvrira à l'expiration de l’accord provisoire,
c’est-à-dire le 13 novembre 1975, il me semble évident, surtout après les
précisions obtenues au cours de la procédure orale, que la requête du
Royaume-Uni équivaut à une demande à la Cour de définir le droit inter-
national coutumier devant régir les conditions dans lesquelles les navires
britanniques pourront alors pêcher dans la zone contestée. La Cour
peut-elle accéder à une telle demande?

Comme tous les domaines du droit, le droit de la mer est sujet à évolu-
tion. De nouvelles conventions internationales multilatérales ou bilaté-
rales voient le jour et le droit coutumier se modifie. On ne saurait nier
que l’un des résultats possibles de la troisième Conférence sur le droit de
la mer, qui se tient en ce moment, soit de voir clarifier ou modifier les
règles concernant la compétence des Etats riverains en matière de pêche-
ries. Le Gouvernement britannique a soutenu, au paragraphe 297 de son
mémoire sur le fond du différend, que l'Islande, plutôt que de prendre
unilatéralement des mesures précipitées, aurait dû attendre l'issue de la
conférence qui sera saisie de questions comme l'étendue des zones exclu-
sives de pêche, la conservation des ressources biologiques de la haute
mer ou les droits spéciaux des Etats riverains. Selon le mémoire, le précé-
dent des Conférences de Genève de 1958 et 1960 ne permet pas à l'Islande
de prétendre qu’on ne pourra aboutir à un accord et à des mesures
concertées répondant à ses besoins, besoins que la communauté des Etats
dans son ensemble reconnaît comme justes et dignes d’être juridiquement
protégés. En fait, a poursuivi le Gouvernement britannique, les confé-
rences de 1958 et 1960 ont jeté les jalons de la reconnaissance générale de la
validité des zones exclusives de pêche jusqu’à 12 milles et sur cette base,
de nombreux Etats ont négocié des accords internationaux, tel l'échange
de notes de 1961 entre l'Islande et le Royaume-Uni. La conférence de
1974 pourrait fort bien aboutir à un accord plus large sur de nouvelles
règles à introduire dans le droit international. Le Gouvernement britan-
nique à cependant souligné, au paragraphe 298 de son mémoire, que les
décisions qui seraient prises par la conférence quant aux modifications à
apporter au droit actuel étaient en dehors de l’affaire dont la Cour est
saisie.

Au stade de la procédure orale, le Gouvernement britannique s’est
montré beaucoup moins optimiste quant aux résultats à attendre de la
troisième Conférence sur le droit de la mer. Cela ressort de la réponse
écrite donnée par son conseil a la question de savoir si le fait de demander
à la Cour une décision visant à réglementer les relations de pêche entre les
Parties en vue d’un avenir non immédiat était compatible avec la position
prise au paragraphe 297 du mémoire. La réponse a été que l’on s'attend
généralement à ce que la session de 1974 soit suivie d’une deuxième
session dans le courant de 1975 et qu'il semble loin d’être certain que
lon aboutisse à quelque chose de précis avant l'expiration de l’accord

158
158 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

provisoire; c’est pourquoi le Gouvernement britannique avait indiqué
au paragraphe 298 de son mémoire que les décisions de la nouvelle
conférence quant aux modifications à apporter au droit actuel étaient hors
du sujet. Dans la même réponse, le Gouvernement britannique a précisé
qu’il avait l'intention d’adopter une attitude positive à l'égard des négo-
ciations sur les nombreux points interdépendants dont la conférence est
saisie et de participer à l'élaboration d’une nouvelle convention destinée
à éclaircir un certain nombre de questions en suspens et à contribuer au
développement progressif du droit international. Toutefois, a continué le
Gouvernement britannique, à supposer même qu’une convention soit
conclue assez rapidement, il restera à savoir quand elle pourra entrer en
vigueur ou avoir une incidence sur le développement du droit internatio-
nal en influençant la pratique des Etats et il restera à savoir si l'Islande
— qui n’a encore adhéré à aucune des conventions de Genève de 1958 — y
adhérera. L’arrét de la Cour doit donc, selon le Gouvernement britan-
nique, constituer un énoncé autorisé des droits et obligations des Parties
en vertu du droit existant et pourra servir de base pour la négociation
d’arrangements destinés à compléter l’accord provisoire. Pour ces raisons,
le Gouvernement britannique est convaincu d’avoir agi d’une manière
parfaitement compatible avec l’opinion exprimée au début du para-
graphe 297 du mémoire en sollicitant de la Cour un arrêt sur les conclu-
sions du Royaume-Uni.

Datant du 31 juillet 1973, le mémoire du Royaume-Uni sur le fond
du différend n’avait pu prendre en considération les effets de l’accord
provisoire du 13 novembre de la même année. Les conditions dans les-
quelles ce mémoire avait été rédigé ont subi un profond changement du
fait de l’accord provisoire, car ce n’est qu’a partir du 13 novembre 1975
que le droit international coutumier régira de nouveau les conditions de
pêche dans la zone contestée. Certes le Gouvernement britannique est
maintenant d’avis que, le 13 novembre 1975, la troisième Conférence sur
le droit de la mer n'aura probablement encore rien changé. Or, devant
l'impossibilité de prévoir les changements pouvant affecter, même dans
un proche avenir, un domaine du droit en pleine évolution, je trouve
que la Cour ne peut fonder son arrêt sur aucune certitude: il est très
possible qu’une revendication actuellement non justifiée en droit s'avère
demain bien fondée. La Cour doit donc décliner toute demande tendant
à ce qu'elle énonce le droit coutumier de l’avenir.

Je ne saurais me rallier à la manière de voir, développée au para-
graphe 41 de l'arrêt, selon laquelle l'adoption par la Cour des constations
qui précèdent aurait pour résultat inéluctable de décourager, dans des diffé-
rends futurs, la conclusion d’arrangements temporaires visant à réduire les
frictions et à éviter que la paix et la sécurité ne soient mises en danger.
Cette thèse, appliquée au cas d'espèce, me semble méconnaître que l'ac-
cord provisoire entre les Parties restera en vigueur après le prononcé de
l'arrêt et que la requête ne demande pas à la Cour d'interpréter un traité

159
159 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

immuable dans son texte mais de se prononcer sur l’avenir d’un droit
coutumier en pleine évolution. Si l'accord provisoire était destiné à
expirer le jour de l'arrêt, il n’y aurait pas eu de difficulté et si le différend
portait sur l’interprétation d’un traité, un accord provisoire concernant
son application pendant une période déterminée n’empécherait pas la
Cour de statuer avant la fin de cette période sur l'interprétation et sur
l'application future du traité.

Cependant, aux sous-paragraphes 3 et 4 du dispositif de l'arrêt, la Cour
déclare que les Parties ont l'obligation mutuelle d'engager des négocia-
tions concernant leurs droits de pêche respectifs dans la zone contestée,
négociations dans lesquelles elles devront notamment tenir compte de
droits préférentiels revenant à l'Islande. Comme la compétence de la
Cour pour connaître de la présente affaire n’est fondée que sur la clause
juridictionnelle de l’échange de notes de 1961 et comme celle-ci ne con-
cerne que la question de savoir si une extension future, par l'Islande, de
sa zone de compétence exclusive en matière de pêcheries serait conforme
au droit international, j'estime que la Cour, en imposant aux Parties une
obligation de négocier concernant autre chose, dépasse les limites de sa
compétence.

Mais tel n’est pas le seul motif pour lequel je considère la Cour comme
sans compétence pour ordonner des négociations entre les Parties.

I] ressort de la réponse écrite de l’agent du Gouvernement britannique
à une question à lui posée que, pour le paragraphe 7 de l'accord provisoire
du 13 novembre 1973, les négociateurs britanniques ont d’abord proposé
la rédaction suivante:

«L'accord sera valable deux ans à partir de ce jour. Les Gouver-
nements procéderont à un nouvel examen de la situation avant
l'expiration de ce délai, à moins que, dans l'intervalle, ils ne se soient
mis d'accord sur un règlement du fond du différend. À défaut d’un
tel règlement, l'expiration du présent accord ne modifiera pas la
position juridique de l’un ou l’autre gouvernement en ce qui concerne
le fond du différend. »

Le Gouvernement islandais ayant demandé la suppression de la partie
centrale de ce texte, le paragraphe 7 a finalement été rédigé comme suit:

«L'accord sera valable deux ans à partir de ce jour. Son expiration
ne modifiera pas la position juridique de Pun ou l’autre gouverne-
ment.»

A mes yeux, la suppression, à la demande du Gouvernement islandais,
de la référence à un nouvel examen de la situation avant l'expiration
de l'accord provisoire et à la possibilité d’un accord conclu entre-temps
sur le fond du différend prouve sans contredit que l'Islande n’a accepté
aucune obligation de négocier de nouveau avec le Royaume-Uni tant que
l'accord provisoire restera en vigueur. Il en résulte que, si l'Islande
préfère se consacrer à la nouvelle Conférence sur le droit de la mer sans

160
160 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

négocier en même temps bilatéralement avec le Royaume-Uni, rien ne
l’oblige à s'engager dans de telles négociations.

A mon avis, cette conclusion ne saurait être infirmée par une référence
à l'arrêt sur le Plateau continental de la mer du Nord cité au paragraphe 75
du présent arrêt. [l faut rappeler que les circonstances en l'affaire actuelle
sont bien différentes de celles du Plateau continental de la mer du Nord
où les Parties avaient, d’un commun accord, demandé à la Cour d’indi-
quer les principes et les règles du droit international applicables à leur
différend et s'étaient obligées à conclure un accord conformément à la
décision de la Cour. Il me paraît encore moins possible de considérer mon
interprétation de l’accord provisoire du 13 novembre 1973comme contraire
à la Charte des Nations Unies, invoquée elle aussi au paragraphe 75
de l'arrêt. Quelle que soit l'importance attribuée par la Charte à la négo-
ciation comme moyen pacifique de règlement de différends, les Etats
sont parfaitement libres de choisir d’autres voies pacifiques. Que l'Islande,
à la veille de la nouvelle Conférence sur le droit de la mer, ait refusé
d'accepter une obligation de continuer des négociations avec le Royaume-
Uni au niveau bilatéral n'a rien de surprenant. Quant à la résolution de
PAlthing en date du 15 février 1972, citée au paragraphe 77 de l'arrêt
comme interdisant mon interprétation de l’accord provisoire, j'estime,
comme mon collègue M. Gros et pour les mêmes raisons que lui, que la
Cour attribue à la résolution une signification qu'elle n’a pas. Bref, je
pense que la circonspection particulière et attention toute spéciale pour
l'Islande dont la Cour estime avoir fait preuve (voir paragraphe 17 de
l'arrêt) auraient dû l'amener à ne pas rejeter catégoriquement une inter-
prétation de l'accord sur ce point que ses travaux préparatoires rendent,
à mes yeux, inévitable.

* *

Pour tous ces motifs, j’estime que la requéte du Royaume-Uni manque
d’objet en ce qui concerne aussi bien la période du 13 novembre 1973 au
13 novembre 1975 que la période postérieure.

a

Reste la période comprise entre la mise en application de la réglemen-
tation islandaise contestée (1° septembre 1972) et entrée en vigueur de
l'accord provisoire (13 novembre 1973). C’est seulement pour cette
période qu'il s’agit pour moi d'examiner si l'extension par l'Islande de
sa zone de pêche a été dès le début, et est demeurée par la suite, contraire
au droit international. C’est aussi uniquement par rapport à la situation
pendant la même période qu'il m'a fallu examiner les aspects de la
présente affaire dont j’ai traité dans la première partie de la présente
opinion dissidente.

161
161 COMPETENCE PÊCHERIES (OP. DISS. PETREN)

Comme il n’existe entre les deux Etats aucune convention sur laquelle
pourrait étre fondée la décision islandaise, celle-ci ne saurait trouver
sa justification que dans le droit international coutumier. Les deux
premiéres Conférences des Nations Unies sur le droit de la mer ont
amplement démontré qu'il n'existait pas en 1958-1960 de règle générale
de droit international coutumier de cette sorte. Pour que I’[slande puisse
invoquer une régle coutumiére générale, il faudrait que celle-ci se soit
formée après 1960. Voyons donc quelle a été l’évolution depuis lors.

Ll est vrai qu'un nombre grandissant d’Etats riverains, soit en procla-
mant l'extension de leurs eaux territoriales, soit en revendiquant des
zones de pêche situées devant ces eaux, ont réclamé une compétence
exclusive en matière de pêcheries allant jusqu’à 50 ou même 200 milles.
Néanmoins, même si l’on s’en tient à la zone située entre 12 et 50 milles,
le nombre d’Etats ayant revendiqué une compétence exclusive en matière
de pêcheries ne saurait être considéré comme suffisamment élevé pour
permettre de conclure à l’application d’une nouvelle règle de droit géné-
ralement acceptée comme valable par la communauté internationale.
Au surplus les Etats dont les intérêts sont menacés par ces prétentions
ont constamment protesté. Un autre élément nécessaire à la formation
d’une nouvelle règle de droit coutumier manque donc: son acceptation
par les Etats dont elle affecte les intérêts.

Au cours de la procédure devant la Cour, l’attention a été attirée
sur les récentes résolutions d'organes des Nations Unies concernant la
souveraineté permanente sur les ressources naturelles. Par sa résolution
3016 (XXVII) en date du 18 décembre 1972, l’Assemblée générale a
réaffirmé le droit des Etats à la souveraineté permanente sur toutes les
ressources naturelles situées sur terre dans les limites de leurs frontières
internationales, ainsi que sur celles du fond des mers et de leur sous-sol
à l'intérieur des limites de leur juridiction nationale et dans les eaux
surjacentes. Approuvée par 102 voix contre zéro avec 22 abstentions, cette
résolution a été suivie d’une recommandation et d’une résolution sem-
blables, adoptées la première par le Comité des ressources naturelles du
Conseil économique et social et la seconde par le Conseil économique et
social lui-même. Le contenu de ces textes, postérieurs à l'introduction de
la présente instance devant la Cour, diffère sur un point fondamental
de la Convention de Genève sur le plateau continental dont les disposi-
tions sont généralement considérées comme codifiant le droit admis vers
1958: la convention ne réserve à l'Etat riverain aucun droit de pêche
exclusif en ce qui concerne les poissons nageant dans les eaux surjacentes
au plateau continental.

La résolution de l'Assemblée générale revêt un intérêt particulier
pour la présente affaire car l'Islande s’est référée à la doctrine du plateau
continental comme fondement juridique de l'élargissement contesté de sa
zone de pêche. I] s’agit donc de savoir si l'innovation que représentait la
référence aux eaux surjacentes dans la résolution de l'Assemblée générale
a eu pour effet de conférer à l'Etat riverain une compétence non inhérente
à la conception originelle du plateau continental, ce qui équivaudrait à la

162
162 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

création soudaine d’une règle nouvelle de droit coutumier. Sans qu’il
soit nécessaire d’aborder le problème général de la création d’un droit
nouveau par une résolution de l’Assemblée générale, il y a lieu de cons-
tater que cela exige en tout cas que les Etats votant pour la résolution
aient bel et bien eu l'intention de lui voir acquérir immédiatement force
obligatoire. Or les conditions complexes dans lesquelles la résolution 3016
(XX VII) a été adoptée, les déclarations qui ont accompagné le vote et
l'attitude bien connue de certains Etats au sujet des zones de pêche ne
permettent pas de conclure que la résolution ait été votée par une grande
majorité d'Etats dans l'intention de créer une nouvelle règle obligatoire
de droit et de préjuger l’éventuelle décision de la troisième Conférence
sur le droit de la mer. Aussi significative que la résolution puisse étre
d’un courant d’opinion favorable aux revendications de l’Islande et
d’autres Etats, son adoption par l’Assemblée générale ne saurait avoir
suffi à transformer le droit existant et à donner naissance à une nouvelle
règle générale de droit coutumier conférant à l'Etat riverain une compé-
tence exclusive sur la pêche dans les eaux surjacentes à son plateau conti-
nental. Cette observation s'applique à plus forte raison aux diverses
manifestations de thèses et d'opinions auxquelles on a pu assister de la
part des Etats au cours de la préparation de la Conférence.

Pour les raisons ainsi développées, je considère que les conclusions
formulées et maintenues par le Royaume-Uni auraient dû être rejetées
comme manquant d'objet, sauf en ce qui concerne la période comprise
entre la mise en application, par l'Islande, de l'extension de sa zone de
compétence exclusive en matière de pêcheries jusqu'à 50 milles (1°° sep-
tembre 1972) et l’entrée en vigueur de l'accord provisoire entre les Parties
(13 novembre 1973). Estimant que la mesure décidée par l'Islande a été
sans fondement en droit international, je trouve que son application aux
navires de pêche britanniques pendant la période susdite a constitué
une infraction au droit international à l'encontre du Royaume-Uni. A la
lumière de ce qui a été développé plus haut, cette constatation ne veut
pas dire que, à l'expiration de l'accord provisoire conclu entre les Parties
le 13 novembre 1973, l'extension de la zone islandaise de pêche doive être
automatiquement considérée comme toujours non conforme au droit
international.

L'économie de l’arrêt ne me permet pas d'émettre un vote exprimant
ma position en ce qui concerne la période du 1° septembre 1972 au
13 novembre 1973. La raison en est double: aucune distinction n’est
faite entre les différentes périodes d’application de la mesure islandaise et,
en déclarant celle-ci inopposable au Royaume-Uni, la Cour s'appuie uni-
quement sur des considérations visant les droits historiques du Royaume-

163
163 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

Uni et évite soigneusement de se prononcer sur la seule question pour
laquelle l’accord de 1961 lui confère compétence, celle de la conformité
avec le droit international de l'extension de la zone de pêche de l'Islande.

Il ne m'est donc plus resté qu’à voter contre l’arrêt tout entier.

(Signé) S. PETREN.

164
